FRIEDLANDER, Judge,
concurring in part and dissenting.
I agree with the decision to grant the State's petition for rehearing, but not for the purpose of clarifying our original decision to reverse the delinquency finding. Rather, I would grant rehearing for the purposes of reversing our earlier decision and affirming the delinquency adjudication in all respects. For the reasons set out in a recent case authored by this writer, I believe the challenge raised here by K.S. was to the juvenile court's jurisdiction over K.S.'s particular case. See M.B. v. State, 815 N.E.2d 210 (Ind.Ct.App., 2004). As explained in M.B., the failure to challenge this jurisdictional element at the earliest opportunity waives the issue for appellate review. I would reverse our earlier decision and affirm the juvenile court in all respects.